UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1211


In re:   SABAS IBARRA,

                Petitioner.




                  On Petition for Writ of Mandamus.
                       (1:11-cv-00530-NCT-LPA)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,    Chief    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sabas Ibarra, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sabas Ibarra petitions for a writ of mandamus seeking

an order from this court directing the district court to grant

relief on his 28 U.S.C. § 2254 (2012) petition.                               We conclude

that Ibarra is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.          Kerr      v.    United    States

Dist.    Court,      426    U.S.     394,    402    (1976);         United     States       v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.      2003).      Further,

mandamus     relief    is    available      only    when     the     petitioner       has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                          Mandamus may not be

used as a substitute for appeal.                   In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Ibarra is not available by way of

mandamus.       Accordingly,         we   grant     leave     to     proceed    in    forma

pauperis     and     deny    the    petition      for     writ      of    mandamus.         We

dispense     with     oral     argument      because         the     facts     and    legal

contentions     are    adequately         presented     in    the     materials      before

this court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                            2